Holmes, J.,
dissenting. Again we find, within this majority opinion, that the law of this state, as most recently pronounced by this court, moves rapidly through the revolving door of change, further eroding any vestige of stare decisis that might remain as a legal principle to be followed by the bench and bar of Ohio. This writer was under the naive impression that this court had addressed, and had determined, the law relating to the duties and rights of a landlord-tenant relationship within R. C. 5321.04 in the case of Thrash v. Hill, 63 Ohio St. 2d 178, decided July 16, 1980. The majority of this court at that time, in discussing the meaning and import of this new landlord-tenant act, stated, at pages 180-181, in the opinion:
“If a landlord fails to fulfill any of the obligations imposed upon him by R. C. 5321.04, including his obligation to make necessary repairs, the Act provides the affected tenant specific statutory remedies. R. C. 5321.07 provides a pro*30cedure whereby a tenant may give written notice to the landlord specifying the acts, omissions or code violations which constitute failure of the landlord’s obligations. If within a reasonable time thereafter the landlord fails to remedy the condition, and if the tenant is current in his rent payments, the tenant may deposit his rent payments with the clerk of court or apply to the court for an order directing the landlord to remedy the condition. The court may order a rent reduction until the landlord’s obligations are fulfilled, and may order the rent deposited with the clerk to be used to remedy the condition. The statute also allows the tenant to terminate the rental agreement where the landlord fails to fulfill his obligations. R. C. 5321.07(B)(3).***
“In Laster v. Bowman(1977), 52 Ohio App. 2d 379, at382, the court noted that the Landlords and Tenants Act ‘ * * * establishes various rights and obligations between landlords and tenants in the state of Ohio, now governs the relationship between such parties with regard to rental agreements on residential premises and supersedes all prior Ohio law concerning the rights and obligations encompassed by the act. The new law also provides the exclusive remedies now available to landlords and tenants as to the rights and obligations contained in the Act.’ (Emphasis added.)
“Thus, the General Assembly, in 1974, undertook to balance the competing interests of landlords and tenants and enacted a statutory scheme establishing a complex interrelationship of obligations and remedies. We find no express statutory establishment of a cause of action in tort against a landlord who does not satisfy the obligations imposed upon him by R. C. 5321.04.” (Footnotes omitted.)
The majority in Thrash v. Hill also specifically addressed the question raised here concerning whether R. C. 5321.12 provides a tenant with a cause of action in tort against the landlord. Accordingly, the opinion, at page 182, stated:
“It is argued that R. C. 5321.12 provides the tenant with a cause of action in tort against his landlord. That section provides:
“ ‘In any action under Chapter 5321 of the Revised Code, any party may recover damages for the breach of contract or the breach of any duty that is imposed by law.’
*31“An action in tort alleging negligence of a landlord is not, however, ‘any action under Chapter 5321 of the Revised Code,’ e.g., tenant actions applying for court orders to repair (R. C. 5321.07[B][2]); landlord actions for release of escrowed rent (R. C. 5321.09 and R. C. 5321.10). On the contrary, an action in tort is a remedy established by the common law.”
It would appear that 15 months is quite enough for the law of this state as pronounced by the majority of this court to be settled and to be followed by our legal community. As noted by my dissent in Saunders v. Zoning Dept. (1981), 66 Ohio St. 2d 259, at 265, the validity of stare decisis as a controlling principle in settling the law of this state is only valid under the condition of a non-changing pattern of the membership of the court — hardly a satisfactory condition of stability of the law upon which lower courts and practitioners in Ohio may reasonably rely.
Believing in the principle of stare decisis where the same matter has recently been fairly debated and considered by this court, and where no additional relevant factors are presented which would alter our prior pronouncement on the subject, I would so adhere to our prior determination in Thrash v. Hill, supra, and, therefore, would reverse the Court of Appeals herein.
W. Brown and Krupansky, JJ., concur in the foregoing dissenting opinion.